Case 1:20-cv-00122-EK-RML Document 21 Filed 08/28/20 Page 1 of 1 PageID #: 85
                          LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                        420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                 T: 212.792-0048 • E: Joshua@levinepstein.com

                                                                                       August 28, 2020
Via Electronic Filing
The Honorable Magistrate Judge Robert M. Levy
U.S. District Court Eastern District of New York
225 Cadman Plaza E
Brooklyn, NY 11201

               Re:     Clarke v. R.T.D. 52 L.L.C. et al
                       Case No.: 20-cv-00122-EK-RML

Dear Honorable Magistrate Judge Levy:

       This law firm represents Defendants Lucky 87 Teriyaki Inc. and Lucky 87 Teriyaki Inc.
(together, the “Defendants”) in the above-referenced action.

        Pursuant to Rule 2(E) of Your Honor’s Individual Motion Practices, this letter respectfully
serves as a request to extend the mediation deadline of August 31, 2020 to, through and including,
November 13, 2020. This is the first request for an extension of time to complete the mediation.
This letter is submitted on consent of counsel for Plaintiff.

        The basis of this request is that the parties have only recently scheduled a site inspection at
the subject premises, which is currently set for September 24, 2020. Defendant is prepared to move
forward with the mediation after the site inspection is conducted, and Plaintiff exchanges his
inspection report, pursuant to Your Honor’s June 25, 2020 Order.

       Thus, Defendant respectfully requests the mediation deadline of August 31, 2020 be
extended to, through and including, November 13, 2020.

       Thank you, in advance, for your time and attention.

                                                 Respectfully submitted,
                                                       LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                       By: /s/ Jason Mizrahi
                                                       Jason Mizrahi
                                                       420 Lexington Avenue, Suite 2525
                                                       New York, NY 10170
                                                       New York, New York 10119
                                                       Tel.: (212) 792-0048
                                                       Email: Jason@levinepstein.com
                                                       Attorneys for Defendants
Cc: All Parties via ECF
